Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 1 of 22 PageID #: 369




                     EXHIBIT B
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 2 of 22 PageID #: 370




                ,,
                     Etrl-1orr ;11Ay Bf we,riPtruAlOfll r11£ JAJftvE»c.Ei
                      IJu,   ,n   fl-ft" /A.lf/,,116.-Vt-fJ oF frt;'N/LH' ,, - VflNl1Y (">4-1/L
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 3 of 22 PageID #: 371




                THE ADDERALL DIARIES
                     A Memoir




                     Stephen Elliott




                     Graywolf Press
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 4 of 22 PageID #: 372




                Copyright© 2009 by Stephen Elliott

                Photo/Illustration Credits
                Chapter 1: View from Window, by Justin St. Germain. Chapter 3:
                Vietnamese Girl Fleeing in Terror after a Napalm Attack, by Nick Ut. Still
                from Hans and Nina's Wedding Video. Chapter 7: Paul Hora in Court,
                by Vicki Behringer. Beverly Palmer, by Norman Quebedeau. Chapter
                9: Ramone Reiser, by Norman Quebedeau. Prosecution Puzzles, by
                District Attorney Paul Hora. Still from Hans and Nina's Wedding Video.
                All other photos by the author or Anonymous .

                This publication is made possible by funding provided in part by a grant
                from the Minnesota State Arts Board, through an appropriation by the
                Minnesota State Legislature, a grant from the National Endowment for
                the Arts, and private funders. Significant support has also been pro-
                vided by Target; the McKnight Foundation; and other generous con-
                tributions from foundations, corporations, and individuals. To these




                               = ...
                organizations and individuals we offer our heartfelt thanks.




                NATIONAL
                ENDOWMENT
                FOR THE ARTS
                               STATE A ll.T'S BOAJ.O




                Published by Graywolf Press
                250 Third Avenue North, Suite 600
                Minneapolis, Minnesota 55401

                All rights reserved.

                www.graywolfpress.org

                Published in the United States of America

                Cloth ISBN: 978-1-55597-538-8
                Paperback ISBN: 978-1-55597-570-8

                2 4 6 8 9 7 5 3 1

                Library of Congress Control Number: 2010922922

                Cover design: Rodrigo Corral
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 5 of 22 PageID #: 373




                CHAPTERS


                      December/January/February; Sluts, Media Whores,
                      Murderers; Juno; Elizabeth Wurtzel; Proposition 21;
                      Eurasian Goddess; Adolescent Forgiveness; Winter
                      Holidays; Suicide Note or Press Release; Sylvia Plath;
                      Simone Weil; Issues with Women




                From the fifth floor of the courthouse I can see the birds gilding
                the cold surface of Lake Merrit, hiding in the trees on the lawn at
                the water's edge. The docks are empty, a steady stream of traffic
                moves like animation on the freeway nearby, the sun paints the
                west face of a white tenement on the farther shore.
                    I never meant to write about a murder. It was just a chance
                comment when I was grasping for anything. "Your guy just con-
                fessed to eight murders." I believed it. I wanted it to be true.
                    In the opening months of the trial my depression lifts. I can
                see it, like a cloud cresting a mountain range, but I try to pretend
                it's not there. I read an essay on William Styron by his daugh-
                ter, now a novelist herself. 14 He had already written Darkness
                Visible, about his first bout of depression that led to eventual hos-
                pitalization. It's a profound work on the subject, eighty pages of



                14. New Yorke,; December 10, 2007.


                                                                               133
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 6 of 22 PageID #: 374




                  134    Stephen Elliott


               straightforward prose, as specific and purposeful as a life vest.
               It became a number one best seller. Following the publication
               he toured as an advocate and spokesman for the afflicted, but he
               never wrote the sequel. His daughter tells of when his depression
               returned. The second time nothing worked. He was in and out of
               institutions for fifteen years, incoherent with pills and treatment.
               He stopped trying to write, as if the author of Sophie's Choice was
               entirely separate from the man in bed on the second floor, refus-
               ing to move. He met his wife when he was still that young and
               brilliant writer. He told her to leave him, but she wouldn't, even
               though he wasn't a particularly good husband. She entered a new
               phase of life as his caretaker.
                   The prosecution is still calling witnesses. Hans' neighbor saw
               Hans two days after Nina disappeared. It was eleven at night and
               Hans had just brought his mother home. It was two hours after
               he was told Nina was missing. It was a sweltering night and the
               neighbor was on his deck barefoot, in shorts and a T-shirt, water-
               ing the rose bushes. He saw Hans in jogging pants and a heavy
               jacket, dressed for winter, hosing down a section of his driveway
               for half an hour. What's he doing? the neighbor thought. "He was
               exhibiting strange behavior, even for Hans."
                   We also hear from Arthur Gomez, who was in jail with Hans
               after he'd been arrested when a report came on that a body had
               been found in the Oakland woods. Hans rushed to the TV.
                   "That's when I knew he did it," Gomez says.
                   "And why did you decide to testify?" Du Bois asks.
                   "I've done some bad things. But killing your wife, that's evil."
                   "I see. And you would say it's evil to kill your wife but not to
               smack her around?" he asks, referring to Gomez's second felony
               conviction. Gomez cracks a smile.
                   "She wasn't my wife."
                   We also hear from the investigator who found Nina's van
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 7 of 22 PageID #: 375




                                                       THE ADDERALL DIARIES    135


                 parked near the highway three miles from Hans' mother's house,
                 her groceries strewn about, an exploded melon in the backseat.

                 In his office Du Bois has articles mentioning this trial framed on
                 his walls, hung before the trial even started, before he knew if he
                 had won or lost.
                     I remember Sean telling me, "I can see you enjoy the lime-
                 light." He was right. He kept insisting he was the opposite, that
                 he had never looked for attention. But of course he had; he just
                 didn't know it. While he was talking to me he was talking to 20/20,
                 48 Hours, Wired. He thinks he knows why he was talking to these
                 people. We all like to think we know why we do what we do. I
                 hear the defense's introduction of Sean as "a drug addict. A sado-
                 masochist." Sean said he wouldn't talk to me until after the trial,
                 but at that point he would help with my book. His eight phantom
                 murders hover wraithlike and faceless in the courtroom. Sean
                 won't be testifying. Hora won't call him, and the judge's ruling
                 that Du Bois can't intimate Sean's involvement in the crime ren-
                 ders it pointless for him to call Sean as a witness for the defense.
                     According to Jung, a stranger can see in an instant something
                 in you that you might spend years learning about yourself. Du
                 Bois harps on the flaws of every witness. How awful we all are
                 when we look at ourselves under a light, finally seeing our reflec-
                 tions. How little we know about ourselves. How much forgive-
                 ness it must take to love a person, to choose not to see their flaws,
                 or to see those flaws and love the person anyway. If you never for-
                 give you'll always be alone.
                     During breaks Du Bois tells us Nina wasn't such a good mother,
                 she was just cultivating an image. He accuses the prosecutor of
                 bringing the case to trial because of the media coverage. But Paul
                 Hora might be the only decent man in the courtroom. Simple
                 and honest, he refers to himself as a Boy Scout, believes deeply in
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 8 of 22 PageID #: 376




                 136    Stephen Elliott


              the law, and goes to sleep early at night. He's one of the best pros-
              ecutors in the state. He won't talk to the media. His only fault is
              a tendency to assume guilt in the accused. A small blemish com-
              pared to the rest ofus: sluts, media whores, murderers.

              Elizabeth Wurtzel just turned forty. She's in law school now.
              Gorgeous, Ivy League educated, a Generation X darling, she was
              twenty-four when Prozac Nation was released. By her second book
              she was supplementing antidepressants with Ritalin, chopping
              her pills and snorting them, which led to her third book, More,
              Now, Again, about her addiction to ADD medication. The book
              was panned by the critics. Prozac Nation offered hope for people
              with depression; they weren't alone with their bottle of pills. More,
              Now, Again destroyed that premise. It turned out the pills didn't
              work after all. Like Prozac Nation, it also ended on a hopeful note,
              but people no longer believed it. She had shattered her own myth.
              I wonder if she's given up writing because it was destroying her,
              or decided that the return on investment doesn't equal the time
              served. Perhaps the writing was just a symptom of some other in-
              satiable desire. Maybe she'll write an essay here and there but her
              life is now about other things.
                  I wonder if I'll have to quit Adderall soon. I keep upping my
              dosage with diminishing effects. I'm tense all the time. Some-
              times I feel so angry I can't recognize myself. I get headaches.
              The days fuse together and my memory fails me often. At a birth-
              day party on the weekend, I describe Juno, which I had seen ear-
              lier, to a friend. I loved the movie. It felt familiar, perhaps because
              it was written by a former stripper, but more because of the aver-
              age middle-class existence of the children portrayed in the film.
              They played records and ran track and called each other on ham-
              burger shaped phones. The parents weren't educated or rich but
              they were decent. It was a world I knew through a looking glass.
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 9 of 22 PageID #: 377




                                                       THE ADDERALL DIARIES    137


                The high school in the film existed within my high school, but I
                didn't go there. "Who'd you see the movie with?" my friend asks.
                I stare at her for a minute, unsure if I'll be able to recall. "You
                don't remember?" And then I do, the memory spreading like an
                ink stain. I make some joke to cover up. We all forget things. I had
                just seen the movie three hours earlier.
                    The on line message boards are filled with Adderall and Ritalin
                junkies, popping up to ninety milligrams every day just to get
                back to where they were before they started. Like every drug it's
                never as good as the first time. But the alternative seems so much
                worse. I don't see how I can write anything without the speed.
                What would I do if I stopped writing? How would I make money?
                Who would know I was alive? I lie down at night and cover my
                eyes, eager for the morning pill. When the Adderall works I lose
                myself. The amphetamine gives me confidence. I forget that no
                one depends on me in any way. And then one morning I take
                the framed picture of a juvenile inmate and lay it on my desk.
                There's the face of the boy in black and white superimposed on
                a maximum security cell with its door open to reveal the end of
                a bed. I'd put together a fundraiser for the child years ago. We
                packed hundreds of people into an art space and showed a film,
                then listened to activists and spoken word poets. He had been
                tried as an adult following the passage of Proposition 21, the
                Pete Wilson bill. Wilson was the governor of California, a man
                deformed by the force of his own ambition, and the misnamed
                Gang Violence and Juvenile Crime PreventionActwas supposed to
                propel him to the presidency. It didn't. He broke the backs of the
                people he stepped on and then burned out and faded away. As
                far as I know the boy staring at me is still behind bars and will be
                for the rest of his life. I used to think that if I had worked harder,
                been more organized, I could have stopped Proposition 21. I was
                wrong. Proposition 21 passed with 60 percent of the vote. I place
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 10 of 22 PageID #: 378




                  138    Stephen Elliott


               a pill above his face and crush it with the back of a credit card
               and snort it with a rolled-up check. I notice the difference imme-
               diately. It's just like cocaine.

               I get a letter from a student in Michigan. He's seventeen and
               friends with the son of a woman I met years ago in a restaurant
               near the interstate. Later I would send her money, when I had any.
               She walked in wearing a full-length fur coat, which I took from
               her before lighting her cigarette. She had fresh injections in her
               lips, breast implants, and Botox. She lived fifty miles from any-
               thing resembling a city, took uppers all day while selling video
               chats and phone calls and subscriptions to her Web site, which
               featured pictures of her fully clothed, shopping for books. She
               was European and Asian and looked like Jessica Rabbit if Jessica
               Rabbit starred in Venus in Furs. I didn't think I had ever seen any-
               body so beautiful in my entire life. I wanted to be roped against
               her body, dragged behind her as she went about her day. She said
               she was a hypnotist and could read my mind. We drank beers
               from tall glasses shaped like boots before going to my hotel room
               where I lay on the floor and she walked across me in her heels.
               She kept taking pictures of herself, posing for her camera set on
               the dresser.
                   "I don't like giving people pleasure," she said. Then she sat on
               the sofa and I kneeled in front of her and she slapped me several
               times. She held her cigarette near my face and I could feel its heat
               about to burn my eyelids. She laughed loudly. Then she pressed
               the cigarette into the back of both my hands. "Those are going to
               blister."
                   The blisters, just behind my thumb and index finger, were the
               size of pencil erasers. At the time I was finishing my novel Happy
               Baby. Flying home, rubbing the yellow nubs behind my knuck-
               les, I wrote what had just happened into the opening of the book.
               I think of her every time I look at the scars.
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 11 of 22 PageID #: 379




                                                       THE ADDERALL DIARIES    139


                    The boy who wrote to me includes a picture of himself hang-
                 ing out with two friends in a park with their hoods pulled over
                 their ears sharing a large bottle ofJack Daniels. He wants to know
                 what I think of his writing. He's in high school and writes on his
                 Web page about his friend's hot mom and his own drug use. I
                 wonder if he knows what his friend's hot mom does to strangers
                 in hotel rooms. His prose is jittery and honest. He writes about
                 drugs correctly, from the vantage point of a lover who doesn't
                 know he's going to be let down.                        _
                    There was a time in my life when drugs made me deliriously
                 happy. I remember an apartment near the school where one of
                 Justin's girlfriends lived. Six of us sat on the couch laughing for
                 hours while Pat, in a loose blue polyester shirt, imitated Jesus
                 Christ, spreading his arms for crucifixion, the cuffs hanging
                 loosely from his wrists. "I forgive you," he said. "Seriously. You're
                 forgiven." Anne told us to be quiet, she was worried about the
                 downstairs neighbors, but we could have cared less. We weren't
                 going anywhere.
                    "Why aren't you high?" I asked. "If you were high we wouldn't
                 be so loud."
                    I remember drinking vodka from clear plastic bottles the
                 night I turned fourteen, in a basement I'd broken into with Justin
                 and Javier. We drank until dawn and in the morning we were
                 woken by the police and told to get out and not come back. They
                 didn't ask where we were going next. I remember smoking joints
                 dipped in PCP, and I remember playing dice for T-shirts on the
                 top floor of the group home, and I remember waking up one
                 morning with a giant dagger tattooed on my shoulder. I remem-
                 ber climbing from the group home window and hanging from
                 the fire escape, my feet resting on the rail for balance. If I put
                 any weight on the rail the stair would lower and there would be
                 nothing beneath me. It was winter and a fine layer of snow cov-
                 ered the city. I was two stories above the pavement, sneaking
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 12 of 22 PageID #: 380




                   140    Stephen Elliott


                back and forth between rooms, awed as the hospital melted
                and everything burned bright all the way to the Robert Taylor
                Homes, the la~gest housing projects in the world.15 I remember
                crawling along the floor searching for a plastic bag the size of a
                Lemonhead rumored to have disappeared into the carpet. I re-
                member a heavy metal concert on quaaludes and smoking crack
                from a pressure gauge and feeling for a moment like everything
                was possible. Drugs didn't make us loveable, they made us ca-
                            ' gave us the ability to forgive, which had eluded us
                pable of love,
                previously. I remember holding a belt in my mouth and pushing
                the needle into my vein and sliding happily to the floor.
                   Now I get prescriptions and use drugs for a different reason.
                I'm more ambitious and I have less control. When Du Bois de-
                scribed Sean as "a drug addict, a sadomasochist," he could easily
                have been describing me.

                Court breaks for the winter holidays and I spend my time reread-
                ing my notes. I sit with the lights off looking into the airshaft,
                imagining Hans Reiser and his cruel disregard. On March 13,
                2002, back when they were still friends, Hans sent Sean an
                email saying Nina would not be the only woman in his life.
                He said he needed at least five more children. He must have
                meant boys. He never mentions his daughter in any of his let-
                ters. The double standard didn't bother him. He said Nina
                could take care of the children. He thought he was benevolent
                and entitled. Following the separation in 2004, Cori acted out
                in school. After weekends with Hans, Cor:-i told his teachers he
                didn't need to listen to them because they were women and
                women shouldn't have any rights in this country. Hans' own



                15. The Robert Taylor Homes were eventually eclipsed by projects in
                Brazil and elsewhere.
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 13 of 22 PageID #: 381




                                                     THE ADDERALL DIARIES   141




                 mother testified that her son was selfish. It doesn't make him
                 a murderer, though. Not until it's all taken together, all of his
                 actions in the month following the crime. On September 28,
                 2006, Hans was picked up and a warrant was served on his
                 body. He was taken to the station for a DNA swab and photo-
                 graphed nude. He carried $9,000 in cash, his passport, and a
                 three -page single-spaced typed note.
                     "I'm a well known scientist," he wrote. "You get to where you
                 know someone's methodology is wrong." He addresses the school-
                 teachers he believed were conspiring against him. "I've been tell-
                 ing you about Nina and nobody listens. I would like to thank the
                 school and teachers for teaching me about how the court works ...
                 I may be a danger to the world view of some but I am no danger to
                 my children."
                     It was unclear the point of the letter or why it would be one
                 of the few possessions in the small fanny pack around his waist.
                 Later he would say it was a press release. To me it resembles a
                 suicide note. But he didn't go through with it. He was charged
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 14 of 22 PageID #: 382




                   142    Stephen Elliott


                with murder twelve days later and has been held without bail
                ever since.

                On February 11, 1963, at 6:00 AM, Sylvia Plath went to the chil-
                dren's room and left a plate of bread and butter and two glasses
                of milk. She wrote a note asking whoever found her to call her
                doctor, and left the doctor's phone number. Then she turned
                on the gas and put her head in the oven. The au pair, a young
                girl from Australia, was supposed to start that day. She ar-
                rived at nine, right on time, but nobody came to the door. The
                neighbor should have been awake but his bedroom was just
                beneath Sylvia's kitchen and the gas had seeped through the
                floor, knocking him out cold. The au pair went looking for a tele-
                phone to call the agency and make sure she had the right ad-
                dress. When the door finally opened at 11 AM, Sylvia's body was
                still warm.
                    In the months preceding her suicide Plath read the Ariel
                poems to A. Alvarez. He heard the despair but chose not to react
                to it. He critiqued the poems on their own terms, the way Sylvia
                wanted him to, recognizing the fat~l brilliance. Even as she read
                aloud to him:

                   I do not stir,
                   The frost makes a flower,
                   The dew makes a sta,;
                   The dead bell,
                   The dead bell,

                   Somebody's done for

                   The last time Alvarez saw Sylvia, on Christmas Eve 1962, he
                wrote, "She seemed different. Her hair, which she usually wore in a
                tight, school-mistressy bun, was loose. It hung straight to her waist
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 15 of 22 PageID #: 383




                                                        THE ADDERALL DIARIES     143


                like a tent, giving her pale face and gaunt figure a curiously deso-
                late rapt ail; like a priestess emptied out by the rites of her cult.
                When she walked in front of me down the hall passage and up the
                stairs of her apartment her hair gave off a strong smell, sharp as an
                animal . .. When I left about eight o'clock to go to my dinner-party,
                I knew I had let her down in some final and unforgivable way. And I
                knew she knew. I never again saw her alive. "16
                    Plath's last collection culminated in a new era in letters, the
                merger of the artist with her art. It was the beginning of the six-
                ties, the Boomers were stepping from beneath Eisenhower's
                prosperous shadow. Fifteen years after Plath's death, Susan
                Sontag wrote of Goethe and his disdain for Kleist, who submitted
                his work, "on the bended knees of his heart." Sontag cast a harsh
                light across her generation's artistic expectations. "The morbid,
                the hysterical, the sense of the unhealthy, the enormous indulgence
                in suffering out of which Kleist's plays' tales were mined- is just
                what we value today. "11 That was thirty years ago. Today's artists
                are healthier and no special prizes are given for suffering. It's no
                wonder Wurtzel went to law school. The books of our time have
                little to do with destruction of the self. We expect our bards to
                survive, to figure things out. The literature of triumph over ad-
                versity spans every age, but where is the rest of it? We're living
                in the most medicated era humanity has ever known. The artist
                is no longer expected to play chicken with her creation. Doctors
                monitor our intake. We live in the age of Goethe on Zoloft.
                    My left wrist is riddled like a one-way map. I was a homeless
                teenager the last time I pressed a straight razor deep into my arm



                16. A. Alvarez, The Savage God: A Study of Suicide (Random House,
                1972), 33.
                17. Susan Sontag, Against Interpretation: And Other Essays (Macmillan,
                2001) , 55.
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 16 of 22 PageID #: 384




                    144     Stephen Elliott


                 and yanked it out, the flesh blooming from the gash like a red
                 and white rose before I fell to my knees, unsure if I wanted to fin-
                 ish the job or just find a warm place to spend the night. Alvarez
                 was convinced Sylvia did not actually want to die. For one thing,
                 she adored her children. For another, there was the note asking
                 whoever found her to call the doctor and providing the number.
                 Everything was set up for her rescue, but everything went wrong
                 and she died. It's unlikely that if Alvarez was more supportive he
                 could have saved Plath, but we'll never know. She wanted her po-
                 etry to be understood on its own terms, even as she ate through
                 herself. Alvarez's description of their last meeting is shockingly
                 cruel, especially given his own history with suicide, which he
                 wrote in a brief epilogue: "The youth who swallowed the sleeping
                 pills and the man who survived are so utterly different that someone
                 or something must have died." It's also accurate. The death smell
                 released by the chronically depressed is powerful and repellent.
                 The natural inclination is to recoil. To function one has to hide
                 one's intent. Even when we write about it we keep it to ourselves.
                     Geoff Dyer came through his depression by following a fasci-
                 nation with D. H. Lawrence. "One way or another we all have to
                 write our studies of D. H. Lawrence. Even if they will never be pub-
                 lished, even if we will never complete them, even if all we are left
                 with after years and years of effort is an unfinished, unfinishable
                 record of how we failed to live up to our own earlier ambitions, still
                 we all have to try to make some progress with our books about
                 D. H. Lawrence. "18 Dyer's conclusions are only a beginning. To
                 follow an interest out of the darkness is a trick, a small Band-Aid
                 for a larger problem. What happens, I wonder, when the study is
                 complete, the book published? How do we remind ourselves to
                 start again?
                     Norman Mailer wrote, "The private terror of the liberal spirit is



                 18. Geoff Dyer, Out of Sheer Rage (North Point Press, 1999), 231.
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 17 of 22 PageID #: 385




                                                       THE ADDERALL DIARIES    145


                invariably suicide, not murder." Hans' letter was not a cry for help,
                it was an angry wail. In the final act he would force the world to
                see that he was right. He wasn't, but he couldn't help himself; he
                wanted others to believe. By September 28, 2006, Hans Reiser had
                given up. He was haunted and trapped. Then, for some reason,
                Hans decided to fight, to "not back down" as he told Nina in one
                of many threatening emails he sent her. In court, he frequently
                smiles as his enemies are exposed on the stand. He laughs at all
                of the prosecutor's jokes. He sees Paul Hora as a worthy adver-
                sary. The trial gives his life meaning; no matter what happens,
                the world will hear the wrongs perpetrated against him.
                    This book begins with a suicidal urge. Ifl was going to kill my-
                self anyway, I could write whatever I wanted. And that's what I
                started to do. And then I met Sean and I became curious about
                things and my curiosity kept me going. But my curiosity about
                Sean Sturgeon and Hans Reiser will end. I've been playing emo-
                tional Russian roulette. Life requires more than a series of proj-
                ects to keep us busy. I want to finish this story, which is structured
                around the depths of my own psychic pain. But I don't want to
                stick my head in the oven with no guarantees. Hans waits in
                his cell, thinking through his defense like a puzzle, which once
                solved will set him free. I'm thinking through my own.

                Patty lives above Pacific Heights and from her bedroom you can
                barely see the lights on top of the Golden Gate Bridge. I haven't
                called her since her birthday four months ago. When we were
                dating she wouldn't let me wear clothes in her apartment or sit on
                the furniture, so when I arrive I take my clothes off in the entry-
                way beneath the portrait of her deceased husband.
                   She used to buy me things, decorations for my bedroom, wom-
                en's panties and a camisol she wanted me to wear when I slept
                with her. We would go to restaurants and she would order for me.
                I wouldn't even look at the menu. And ifl wanted a beer, or some-
                thing else, I would ask permission first.
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 18 of 22 PageID #: 386




                    146    Stephen Elliott


                     Patty ties me to the bed facedown and stuffs her panties in my
                 mouth. She beats me first with a thick paddle and then a cane. I
                 try to clear my mind and let the pain wrap around me, separate
                 the individual welts. I like this feeling, this helplessness. I like
                 knowing there's nothing I can do.
                     There's still at least a month left in the trial. Hans has been
                 raising his hand in court, interrupting the proceedings. The
                 judge reprimanded him in front of the jury. I've been making
                 extra money filing reports for 20/20. I call several times a day to
                 tell them who the witnesses are, if any new information is pre-
                 sented. A producer at 20/20 told me 48 Hours might do a book
                 about the trial and get Sean to sign an exclusive agreement. She
                 was making it up, hoping I would,sabotage the competition. It
                 was all just ugly. The trial has gone three months already. How
                 much is enough time to decide whether or not a person should
                 spend the rest of their life in jail? During breaks I sit in the bath-
                 room and crush a small amount of Adderall on top of the toilet-
                 paper dispenser, snorting it quietly while the bailiffs and lawyers
                 wash their hands.
                     "Do you remember when I told you never to write about me
                 and you agreed?" Patty asks. I shake my head. I turn to look but
                 she's moved behind me and I can't see her, just the edge of a yel-
                 low dre sser and the curtain drawn across the window. I hear
                 her rummaging through some drawers. I know she doesn't like
                 being written about but I can't remember that specific conver-
                 sation. Did I really say I would never write about her? I remem-
                 ber when we were first together and she cut me with a scalpel. It
                 was the first time I had ever been cut by someone, three quick
                 slices along my left rib whose scars I can still see clearly. I begged
                 her to stop and later begged her to cut me again. Other times she
                 stuck me full of needles, making heart patterns on my chest. I
                 had no idea my capacity for pain before meeting her. Over time,
                 when we were dating other people, we would occasionally sleep
                 together. She would scratch messages in my side with her finger-
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 19 of 22 PageID #: 387




                                                      THE ADDERALL DIARIES    147


                nails or with pins along my legs for the next woman to see. I re-
                member Miranda running her fingertips over the dried blood
                at the top of my thighs, not commenting on the large red letters
                spelling out MY DIRTY WHORE.
                    Patty and I didn't use safe words. We didn't play "safe, sane,
                and consensually." She told me to call her "daddy," and threat-
                ened to shave my head. Sometimes she hit me when she was
                angry, when we were just walking down the street. Then she
                started taking pills for her anger and she became someone else.
                    "I don't know why I allow you to keep hurting me/' Patty says,
                sitting next to me on the bed. I wait, moving just enough that my
                shoulder is against her leg. She gets up and hits me again, much
                harder, then again. I stretch my fingers forward as she lays into
                me. It doesn't feel good anymore. I'm thinking about Lissette and
                my father and someone who said that a writer will always sell
                you out. I'm saturated with self-loathing. Why is she doing this?
                I want her to stop but instead she goes back to the paddle, the
                thick wood landing heavily on my back. I don't scream or make
                any noise.
                    When Patty is done she unties me but I don't move. I lie like
                I'm dead, like a fish deposited on the sand. She lies on top of me.
                I feel like I am all out of tears, though I haven't cried at all. My
                insides are dry. She walks me to the door and I get dressed. She
                watches me with something like a concerned smile. It's well past
                midnight and I can hear rain pattering. I don't have anything
                to say. We hug and kiss. Her lips, thick and healthy, are the best
                thing about her.
                    "You're getting skinny. You need to eat." I don't respond. She
                presses a finger against my ribs. "Don't ever call me," she says, "or
                try to contact me again."

                "What are your issues with women?"
                   I'm talking to an editor from a large publishing house. She's
                offering to buy this book but I don't think I can accept.
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 20 of 22 PageID #: 388




                    148    Stephen Elliott


                     "I don't know," I say. ''I'd like to be in a relationship."
                     "That's not the impression I get."
                     I know what she's saying. The only answer I can imagine is
                 that my desires override each other. My desire for a stable, loving
                 relationship is canceled out by the urge to be hurt and humili-
                 ated. But even without these desires I would have to develop the
                 same skills everybody else does: to trust, to commit, to enrich
                 someone else's life. I would have to become consistent.
                     The editor reminds me of a nurse who treated me the time I
                 was found sleeping in a hallway with my wrist sliced open. "Why
                 would you do that?" she asked. I didn'. t bother to reply. I was four-
                 teen. She was blond and pretty, her hair cut in a practical bob.
                 I stared at her jaw and watched her throat move as she talked
                 and taped my wound shut. I wanted to ask if she would take me
                 home, to point out her hypocrisy. But I didn't so I never knew
                 whether she might have said yes. That was my first morning as a
                 ward of the court.
                     My trials went for years as the state battled my father for cus-
                 tody. Family First was the official policy of the Department of
                 Children and Family Services, and caseworkers would meet with
                 me in small rooms asking if I wouldn't rather be with my dad.
                 I was intransigent. Before the hearings my father whispered to
                 me outside the courtroom, "You killed your mother," something
                 he still says in the notes he sends me. He wanted to provoke an
                 outburst so the judge, the social workers, would see me out of
                 control. But that didn't happen. I usually turn my rage inward.
                 He was fighting on principle; he didn't like anybody pushing
                 him around. There was no chance of me going home with him, I
                 would have gone back to the streets instead. And I don't think he
                 wanted me home. He had never reported me missing. Eventually
                 my father stopped showing up for the hearings but before that I
                 asked him for his new address and he said I would find out where
                 he lived in due time. And I did.
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 21 of 22 PageID #: 389




                                                     THE ADDERALL DIARIES   149


                    An older friend drove me from Chicago's South Side into
                Evanston. We went up and down the streets looking for my dad's
                Town Car. His other car was a 1971 sky blue Cougar convertible
                with a white leather interior, a 351 Quickstart engine, and the
                original hubcaps featuring a large cat curling around a red, white,
                and blue number one.
                    We found the Lincoln parked on a residential street in front of
                a three-story house with big windows blasting light onto a porch
                with a broad wood swing and a full green lawn. The house was
                gigantic. Somewhere inside was my older sister, my stepmother,
                my new sister only a year old. Later my father and I would make
                up and I would go in their kitchen and make sandwiches, even do
                my laundry, but I would never spend the night in that house.
                    I was fifteen years old. We were two blocks off the lake. If we
                listened we might have heard the surf bubbling onto the sand.
                The beaches were semi-private; residents were given tokens for
                admission, everybody else had to pay a fee . I sat with my friend
                for moments, or minutes, pretending it was no big deal that I had
                just found my father's house. Unsure of my own feelings, even to
                this day. Unsure if I had killed my mother. It seems impossible.
                I wasn't even there when she died. I didn't see her that morning,
                I just got up and went to school. And that day, summer just over,
                my father waited in the convertible with the top down, parked
                in front of the entrance in the early afternoon as we streamed
                from the building. The sky was as clear and blue as it's ever been.
                I climbed in the passenger seat without saying anything. He was
                crying for himself, hoping I might help him with his pain. But I
                was indifferent to it and didn't love him yet. I hadn't known my
                mother was dying. Nobody had said anything about that. Her
                death was simple; no arrests were made. She just didn't wake
                up. Her skin was bleached from years spent out of the sun, and
                the blood sifted through her and settled on her side in one large,
                colorful bruise. Or so I was told.
Case 1:18-cv-05680-LDH-SJB Document 45-2 Filed 06/20/19 Page 22 of 22 PageID #: 390




                    150    Stephen Elliott


                      Eighteen months later and my father had a new wife, a new
                 child, and a new house. The house was nicer, the wife was health-
                 ier, the neighborhood was better. Did I want to go inside? I remem-
                 ber it perfectly, the vibrancy of the memory the only testimony to
                 the meaning of the discovery. I knew where my father lived again
                 and I knew where I lived twenty miles away in a group home with
                 eight other boys. That particular group home was a very hard
                 place and I never wanted to go back there. It was spring. It was
                 night. Our pockets were filled with coins from robbing parking
                 meters. I stepped outside and ran a key along the back door of my
                 father's dark blue car. Then we drove away.
                     You tell me, I think, still holding the phone with the editor from
                 the large publishing house, feeling the pressure of the nurse's
                 thumb on my palm as she pulls the tape and my skin comes to-
                 gether, making for a cleaner scar. What is my problem with women?
                 Tell me and I'll believe you.
